BüANNON, Judge,
(concurring) :
I do not see that oral evidence can be received to contradict the statement of facts in the council record that a quorum was present. The first thing a council meeting must do is to ascertain whether a quorum, is present. When it states the fact, it must be taken that its inquiry revealed that fact. That is a jurisdictional fact, I concede; but the fact is the ultimate fact, the result of the inquiry, and the record need not detail the facts going to show why it was found that a quorum was present. I think the proposition stated in Shank v. Ravenswood, 43 W. Va. p. 246, that the “facts necessary to be shown of record by an inferior tribunal are those facts only without which it had no power to act.” “If the record shows that such facts were ascertained, it cannot be collaterally impeached.” 12 Am. & Eng. Ency L. (1 ed.) 274 and n. 2.
I hesitate to unite in a rule of law opening council records to inquiry as to the constitution of all meetings where the record shows a quorum. It may bring much evil. By a direct proceeding for falsehood and fraud' the record might be overthrown.
I prefer to concur on the ground that the grant was accepted and could not be repealed. 2 Smith, Munic. Corp. section 1708; City v. Citizens, 166 U. S. 568; Town v. Railroad, 51 W. Va. 183; Mercantile v. Collins, 101 Fed. 347; N. O. Waterworks v. Rivers, 115 U. S. 674. The only question about this point is whether the company had expended money on faith of the franchise before repeal. Is not the obligation assumed by acceptance to do railroad service a consideration to make a contract ? At any rate, was not the repeal arbitrary, causeless action ?